United States Court of Appeals
                     For the First Circuit


No. 14-2022

                         UNITED STATES,

                            Appellee,

                               v.

                    EDUARDO SANTIAGO-RIVERA,

                      Defendant, Appellant.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF PUERTO RICO

        [Hon. Jay A. García-Gregory, U.S. District Judge]


                             Before

                    Lynch, Selya, and Stahl,
                         Circuit Judges.


     Jonathan G. Mermin and Preti, Flaherty, Beliveau & Pachios,
LLP, on brief for appellant.
     Sangita K. Rao, Attorney, Criminal Division, Appellate
Section, United States Department of Justice, Damon King, Acting
Chief, Criminal Division, Child Exploitation and Obscenity
Section, United States Department of Justice, Amy Larson,
Attorney, Criminal Division, Child Exploitation and Obscenity
Section, United States Department of Justice, Leslie R. Caldwell,
Assistant Attorney General, and Sung-Hee Suh, Deputy Assistant
Attorney General, on brief for appellee.
November 9, 2015
             LYNCH, Circuit Judge.     Eduardo Santiago-Rivera pleaded

guilty to nine counts of producing child pornography, 18 U.S.C.

§ 2251(a), and one count of possessing child pornography, 18 U.S.C.

§ 2252(a)(4)(B).       Some of the pornography showed him having

intercourse with one of the child victims.               In exchange for his

plea, the government agreed to recommend a sentence of between 35

and 40 years of imprisonment.         While the recommended guidelines

sentencing range provided for a term of life imprisonment, the

combined statutory maximums for each of the ten counts totaled 280

years.   See 18 U.S.C. §§ 2251(e), 2252(b)(2).

             Santiago-Rivera's     change   of    plea     hearing,    held    on

January 13, 2014, was nearly impeccable.             The magistrate judge,

before recommending acceptance of the plea agreement, engaged in

an interactive colloquy with Santiago-Rivera, as required under

Federal Rule of Criminal Procedure 11(b).           Santiago-Rivera stated

at the hearing that he had not recently been treated for mental

illness, that he did not then have any psychiatric or psychological

conditions, that he felt well physically and mentally, and that he

believed that he understood the proceedings.               Santiago-Rivera's

counsel also stated that she believed that he was competent to

understand    the   proceedings.      After      further    questioning,      the

magistrate    judge   determined    that    Santiago-Rivera's         plea    was

intelligent and voluntary and recommended its approval.                       The

district court accepted the plea on February 11, 2014.


                                    - 3 -
          Santiago-Rivera's counsel filed an eleventh-hour motion

requesting leave to withdraw his guilty plea on August 15, 2014,

a full seven months after the change of plea hearing, and just ten

days before the scheduled sentencing hearing.      The motion failed

to state in writing any grounds to support the request, and was

denied without a hearing.

          But counsel later moved for reconsideration, telling the

court at sentencing that she would like to have the defendant state

to the court in person the reasons for the motion.       The district

court obliged and heard the defendant and counsel, permitting them

to explain at length the specific reasons why Santiago-Rivera

wished to withdraw his guilty plea.    Santiago-Rivera stated that,

despite the assurances to the contrary that he and his attorney

gave during his change of plea hearing, he had been "immersed in

a severe depression" at the time and "was just beginning [his]

treatment."   When asked to provide evidence of this depression,

Santiago-Rivera's   counsel,   who   insisted   that   his   plea   was

consequently involuntary, had nothing to give the court.            The

district court again denied the motion.

          On appeal, Santiago-Rivera asks us to remand to the

district court for an evidentiary hearing on his reconsideration

motion to withdraw his guilty plea.     We will not.    On appeal, he

would have us credit that "[t]he district court denied him the

opportunity to present [his] proof."      That is plainly false, as


                               - 4 -
the record demonstrates.               Reviewing for abuse of discretion, see

United States v. Santiago Miranda, 654 F.3d 130, 137 (1st Cir.

2011), we find that the district court acted well within its

discretion in denying a further evidentiary hearing beyond what

was already done at sentencing.

               We also decline to remand for an evidentiary hearing on

Santiago-Rivera's ineffective assistance of counsel claim.                          This

is     not   one     of    those       rare    cases     that    presents     "special

circumstances," United States v. Vega Molina, 407 F.3d 511, 531

(1st Cir. 2005), justifying deviation from our general rule that

"such claims 'must originally be presented to the district court'

as a collateral attack under 28 U.S.C. § 2255,"                    United States v.

Colón-Torres, 382 F.3d 76, 84 (1st Cir. 2004) (quoting United

States v. Ovalle-Márquez, 36 F.3d 212, 221 (1st Cir. 1994)).

               The magistrate judge did advise Santiago-Rivera at his

change of plea hearing that he faced a potential term of life

imprisonment, which was technically an error given the applicable

statutory       maximums,    see       18     U.S.C.   §§   2251(e),       2252(b)(2).

Santiago-Rivera says that this was plain error that warrants

vacating     his    plea.        But    the    "error"    was    neither    plain    nor

prejudicial.        See United States v. Turbides-Leonardo, 468 F.3d 34,

39 (1st Cir. 2006).         Santiago-Rivera was 45 at the time he pleaded

guilty.      His actual sentencing exposure was 280 years, which is

more    than    a   term    of     life     imprisonment,       notwithstanding      his


                                            - 5 -
thoroughly fanciful argument that scientific discoveries might

quadruple the average human lifespan.

             We    also   recognize      the    severe    prejudice    that       the

government would face were Santiago-Rivera permitted to withdraw

his guilty plea, and the burden that his victims would face were

they forced to relive the trauma inflicted upon them so long after

they believed this case had ended.             See United States v. Isom, 580
F.3d 43,   52    (1st   Cir.   2009)    (identifying     "prejudice       to    the

government    if    the   withdrawal     is    allowed"   as   a   factor    to    be

considered in determining whether to permit withdrawal).                           We

accordingly reject his request for relief.

             The judgment is affirmed.




                                      - 6 -